Citation Nr: 0205286	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction from a 60 percent evaluation to a 
20 percent evaluation for postoperative traumatic rupture of 
the thoracic aorta with pseudoaneurysm was proper.

2.  Entitlement to a compensable evaluation for residuals of 
pneumothorax.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION


The veteran served on active duty service from January 1962 
to January 1965, and from March 1965 to March 1968.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In these rating decisions, the RO reduced the evaluation of 
postoperative traumatic rupture of the thoracic aorta with 
pseudoaneurysm from 60 percent to 20 percent, denied a 
compensable evaluation for residuals of pneumothorax, and 
denied entitlement to TDIU. 

The issues of entitlement to an increased rating for 
residuals of pneumothorax and entitlement to TDIU are the 
subjects of the remand portion of this decision.


FINDINGS OF FACT

1.  In a December 1994 rating decision, granted entitlement 
to service connection for postoperative rupture of the 
thoracic aorta with pseudoaneurysm, and awarded a 60 percent 
rating pursuant to Diagnostic Code 7110 effective from March 
3, 1993.  

2.  Multiple VA examinations in March and April 1999 as well 
as VA medical records from 1995 to 1999 revealed that the 
veteran complained of left chest wall pain, calf claudication 
on walking over 1/2 mile, decreased posterior tibial pulses; 
however, there was no evidence of recurrence of an aneurysm 
or claudication on walking between 25 and 100 yards with 
trophic changes such as thin skin, absence of hair, or 
dystrophic nails.

3.  Improvement in the veteran's postoperative traumatic 
rupture of the thoracic aorta with pseudoaneurysm sufficient 
to warrant reduction under the rating criteria in effect 
prior to January 12, 1998 has been demonstrated.

4.  In a March 2000 rating decision, the RO formalized a 
proposed reduction in the rating for postoperative traumatic 
rupture of the thoracic aorta with pseudoaneurysm from 60 
percent to 20 percent, effective May 1, 2000. 

5.  The March 2000 rating decision was based, in part, on the 
findings of thorough VA examinations conducted in March and 
April 1999, which demonstrated sustained improvement with no 
limiting cardiac symptoms attributable to the veteran's 
service-connected postoperative traumatic rupture of the 
thoracic aorta with pseudoaneurysm.


CONCLUSION OF LAW

The reduction for postoperative traumatic rupture of the 
thoracic aorta with pseudoaneurysm to 20 percent was proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Codes 
7110, 7111 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran disagrees with the RO's reduction of his 
service-connected postoperative traumatic rupture of the 
thoracic aorta with pseudoaneurysm from 60 percent to 20 
percent disabling.  The veteran reported a history of 
traumatic aortic injury in service with repair of 
pseudoaneurysm in 1993.  He contends that he experiences 
dyspnea on exertion and vertigo.  

I.  Assignment of 60 percent evaluation for postoperative 
traumatic rupture of the thoracic aorta with pseudoaneurysm

The RO, in a December 1994 rating decision, granted 
entitlement to service connection for postoperative rupture 
of the thoracic aorta with pseudoaneurysm, and awarded a 60 
percent rating effective from March 3, 1993.  The RO also 
awarded a temporary 100 percent rating during the period from 
May 21, 1993 to July 31, 1993 based on the period of 
hospitalization.  Aside from the temporary total rating, the 
60 percent rating has been in effect since March 1993.

The evidence of record included service medical records 
showing that the veteran sustained multiple injuries in an 
automobile accident in July 1962.  His injuries included a 
rupture of the thoracic aorta, which was surgically repaired 
by use of a Teflon graft.  A December 1964 treatment note 
indicated that the veteran had no physical limitations or 
complaints.  Follow-up physical examination was within normal 
limits and an electrocardiogram was normal.  The impression 
was satisfactory postoperative status, rupture of the 
thoracic aorta.

After a February 1993 chest X-ray and a computed tomography 
(CT) scan appeared to show aneurysmal dilation of the aorta, 
the veteran underwent surgery to correct the aneurysm.  A 
June 1993 VA Medical Center (VAMC) hospital summary revealed 
that the veteran underwent a thoracotomy and repair of the 
aortic aneurysm.

II.  Procedural Requirements for Rating Reduction

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), which provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, and is informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  38 C.F.R. § 3.105.

Here, the RO, in July 1999, proposed to reduce the schedular 
rating for the veteran's postoperative traumatic rupture of 
the thoracic aorta with pseudoaneurysm from 60 percent 
disabling to 20 percent.  The veteran was notified of this 
proposed reduction on August 1999; he was also notified that 
he had 30 days to request a hearing and 60 days to submit 
additional evidence.  Subsequently, the veteran submitted VA 
medical records dated from 1992 to 1998 in support of his 
claim for the continued level of benefits.  In March 2000, 
the RO reviewed the evidence and reduced the disability 
evaluation for the veteran's postoperative traumatic rupture 
of the thoracic aorta with pseudoaneurysm from 60 percent to 
20 percent, effective May 1, 2000.  The veteran was notified 
of this reduction by a March 21, 2000 letter.  The Board 
concludes that the RO applied the regulations regarding the 
procedure for reductions in ratings properly.  The remaining 
question is whether the evidence supported the reduction.

III.  Whether the evidence supported the rating reduction

In order for the VA to reduce certain service-connected 
disability ratings which have continued for 5 years or more 
at the same level, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied.  38 C.F.R. § 3.344(c).  The 
duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Here, as the rating, which the RO proposed to reduce, had 
been in effect since March 1993, more than 7 years, it was 
necessary to comply with the provisions of 38 C.F.R. § 3.344, 
which address the need for stability in disability 
evaluations that have been in effect for long periods at the 
same level.

In Brown, the Court held that in a rating reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in a rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that such 
improvement reflects improvement in ability to function under 
ordinary conditions of life and work.  Id., see 38 C.F.R. §§ 
4.2, 4.10.  A claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990).  The Court cautions that a rating reduction case 
is not a rating increase case.  See Brown, 5 Vet. App. at 
420-421; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

A.  Thoroughness of examinations

The evidence on which the RO relied included multiple VA 
examinations conducted in March and April 1999.  At a March 
1999 VA heart examination, the veteran complained of chest 
heaviness with exertion that resolves over time.  His history 
of traumatic rupture of the thoracic aorta in 1962 with 
repair of thoracic aneurysm in 1993 was noted.  The veteran 
stated that he did not take nitroglycerin.  It was noted that 
at the time of his aneurysm repair in 1993, a coronary 
angiogram revealed normal coronary arteries and ventricular 
function.  His ejection fraction was 74 percent.  The 
examiner noted that the veteran underwent exercise treadmill 
tests in 1994 and 1997, which revealed functioning at 5 METS 
in 1994 and 7 METS in 1997.  According to the veteran, his 
current symptoms were the same as they were in 1997.  The 
cardiac evaluation revealed regular fate and rhythm without 
rubs, gallops, or murmur.  There was no jugular distention.  
His lungs were clear and abdomen soft.  There was no edema in 
his extremities and pulses were 2+.  The examiner remarked 
that there no previous findings of coronary artery disease.  
A diagnosis was not provided.

In a March 1999 artery and vein examination, the veteran 
reported that he had no further problems with syncope or 
chest pain following the 1993 aneurysm repair.  According to 
the veteran, he had not sought treatment by a vascular 
surgeon since 1993, and he specifically denied any signs or 
symptoms of cerebrovascular disease.  The veteran reported 
that he could walk up stairs and walk approximately 1/2 mile 
without stopping.  He stated that he stopped that point due 
to the joint pain in his knees.  He reported occasional calf 
claudication at greater than 1/2 mile.  The posterior tibial 
pulse was 1+ and dorsalis pedis pulse was 2+.  The heart exam 
showed regular rate and rhythm without murmur.  It was noted 
that there was a prominent left popliteal pulse, but no frank 
aneurysm was appreciated.  The impression included history of 
thoracic aortic aneurysm, presently asymptomatic.

At an April 1999 VA examination, the veteran's thoracic aorta 
trauma and repair were noted.  The veteran complained of some 
discomfort in the left chest with breathing and significant 
pelvic pain.  It was noted that the veteran received 
treatment for mild blood pressure, had a history of smoking, 
and was treated with inhalers.  On evaluation, his pulse was 
regular and in the 80's.  Cardiovascular rate and rhythm were 
regular with no murmur or gallop.  His abdomen was obese, 
soft and tender and his lungs were clear to auscultation and 
percussion.  The impression included previous motor vehicle 
accident with history of trauma requiring thoracic aorta 
repair, splenectomy, removal of rib, chest tube placement, 
redo operation for thoracic aortic aneurysm.  The examiner 
noted that the veteran was currently asymptomatic for this.  
The examiner stated that the chronic sequelae from this 
included some discomfort in the left chest wall, likely the 
result of the prior surgery; and chronic pelvic discomfort, 
which may very well be due to chronic arthritic changes as a 
result of previous episode of trauma.  An April 1999 aortic 
ultrasound showed no evidence of an aortic aneurysm.

Based on these findings, the RO, in a July 1999 rating 
decision with notification by an August 1999 letter, proposed 
to reduce the 60 percent evaluation for postoperative 
traumatic rupture of the thoracic aorta with pseudoaneurysm 
to 20 percent.  In response, the veteran submitted VA medical 
records of treatment from 1992 to 1999.  The VA medical 
records from 1992 to 1994 show complaints, findings, and 
treatment relating to the aortic pseudoaneurysm and repair of 
such in 1993.  VA medical records from 1995 to 1999 do not 
show any complaints, findings or treatment of the 
postoperative pseudoaneurysm repair.  In a March 2000, the RO 
reduced the evaluation for postoperative traumatic rupture of 
the thoracic aorta with pseudoaneurysm from 60 percent to 20 
percent. 

The Board has reviewed the veteran's entire medical history 
with respect to his postoperative traumatic rupture of the 
thoracic aorta with pseudoaneurysm.  The Board finds that the 
above-cited examinations were thorough and appears to have 
been full and complete.  

B.  Actual Improvement of Disability

The veteran's postoperative traumatic rupture of the thoracic 
aorta with pseudoaneurysm was initially assigned a 60 percent 
evaluation under Diagnostic Code 7110.  However, the rating 
criteria for evaluating diseases of the arteries and veins 
were amended effective January 12, 1998.  Under the rating 
criteria in effect prior to January 12, 1998, Diagnostic Code 
7110 for an aortic aneurysm provided a minimum disability 
rating of 20 percent.  A 60 percent disability rating was 
warranted if exertion and exercise were precluded as a result 
of the aortic aneurysm.  A 100 percent disability rating was 
assigned after establishment of the diagnosis where there 
were markedly disabling symptoms and for one year after 
surgical correction (with any type of graft).  Any residuals 
of graft insertion were rated according to findings and 
symptoms under the most appropriate analogous diagnostic 
code.  38 C.F.R. § 4.104, Diagnostic Code 7110 (1997).

Under the rating criteria in effect from January 12, 1998, 
Diagnostic Code 7110 provides a 60 percent disability rating 
where an aortic aneurysm precludes exertion. A 100 percent 
disability rating is warranted where the aortic aneurysm is 
five centimeters or larger in diameter, or; if symptomatic, 
or; for indefinite period from date of hospital admission for 
surgical correction (including any type of graft insertion).  
Any residuals of surgical correction are evaluated according 
to the affected organ systems.  38 C.F.R. § 4.104, Diagnostic 
Code 7110 (2001).  The regulations provide that the veteran's 
disability may be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20 (2001).  

Under the old criteria for Diagnostic Code 7110, a 60 percent 
disability rating required preclusion of exertion and 
exercise due an aortic aneurysm, fusiform, saccular, 
dissection and/or with stenosis.  Thereafter, residuals of 
graft insertion were to be rated according to findings and 
symptoms under the most appropriate analogy.  A 20 percent 
evaluation was the minimum disability rating.  Sustained 
improvement sufficient to warrant a reduction below 60 
percent would include ability to exercise without affecting 
an aortic aneurysm, fusiform, saccular, dissection and/or 
without stenosis.  As the 60 percent evaluation was in effect 
for more than 5 years, there is concern that the disability 
had stabilized and there might not be improvement.  For this 
reason, the regulations require thorough examinations and 
medical records showing actual improvement in a disability 
that includes improvement in ability to function under 
ordinary conditions of life and work.

In VAOGCOP 19-92 (1992), 58 Fed. Reg. 12449 (1993), VA 
General Counsel held that when evaluating service-connected 
disabilities, adjudicators should consider both the old and 
new rating criteria and apply the new criteria when there is 
improvement in disability sufficient to warrant a reduction 
under the old criteria.

In the instant case, the medical evidence reveals that the 
veteran could walk up to a 1/2 mile without claudication and 
without stopping, walk up stairs without difficulty, reported 
no problems with syncope or chest pain following the 1993, 
did not take nitroglycerin, and stated that he had not seen a 
vascular surgeon since the 1993 repair.  Evaluation findings 
included posterior tibial pulses at 1+, but regular heart 
rate and rhythm without gallop or murmur and regular pulse.  
Special testing did not reveal an aortic aneurysm or coronary 
artery disease.

Under 38 C.F.R. § 4.104, Diagnostic Code 7111, a 20 percent 
evaluation is warranted for claudication on walking more than 
100 yards, and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.  A 40 percent evaluation requires 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour and trophic changes or 
ankle/brachial index of 0.7 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7111 (2001).  

The Board also finds that the August 2000 decision to reduce 
the veteran's disability rating was consistent with the 
medical evidence of record, and the applicable law and 
regulations.  Specifically, the 1999 VA examinations were 
thorough and demonstrated improvement in the disability 
sufficient to warrant a reduction under the old criteria, and 
thus, the RO applied the new rating criteria.  The new 
criteria no longer afford a 20 percent evaluation, but state 
that residuals of surgical correction are evaluated according 
to the affected organ systems.  In this case, the applicable 
Diagnostic Code is 7111, which provides a 20 percent 
evaluation for claudication on walking more than 100 yards 
and diminished peripheral pulses. 

Based on the evidence set forth above, the Board finds that 
the 20 percent evaluation was appropriate.  The preponderance 
of the evidence does not support a higher evaluation as there 
was no showing of preclusion of exertion due to an aortic 
aneurysm, in fact, these examination findings did not show 
recurrence of the aneurysm.  Additionally, there was no 
showing of claudication on walking between 25 and 100 yards 
at 2 miles an hour with trophic changes.  A medical opinion 
stating otherwise is not of record.  Thus, the Board finds 
that it was proper to reduce the veteran's postoperative 
traumatic rupture of the thoracic aorta with pseudoaneurysm 
from 60 percent evaluation to 20 percent.


IV.  Veterans Claims Assistance Act of 2000

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by various letters and the 
October 2001 statement of the case.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records and private medical 
records.  The veteran has not notified VA of any records of 
probative value pertaining to his postoperative traumatic 
rupture of the thoracic aorta with pseudoaneurysm may be 
obtained, which have not already been requested by the VA or 
associated with his claims folder.   Furthermore, the Board 
finds that the RO satisfied the procedural requirements for 
rating reductions, set forth in 38 C.F.R. § 3.105(e) and (h), 
regarding notice and an opportunity for a predetermination 
hearing.  Additionally, although the veteran initially 
requested a hearing on the aneurysm issue, the veteran 
canceled his hearing request with respect to this issue in a 
February 2001 report of contact.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

As the reduction in the evaluation for the veteran's 
postoperative traumatic rupture of the thoracic aorta with 
pseudoaneurysm from 60 percent disabling to 20 percent 
disabling was proper, the appeal is denied.


REMAND

In an August 1995 VA Form 9, pertaining to the issues of 
entitlement to an increased rating for residuals of 
pneumothorax and entitlement to TDIU, the veteran requested a 
hearing before a Member of the Board at the local office of 
the VA.  The veteran, either personally or through his 
representative, has reiterated that request in correspondence 
received in July 1996, November 1997, and February 1998. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


